Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Van Wagoner et al. (US 20140028200 A1, hereinafter “Van Wagoner”). 
Regarding claim 1, Van Wagoner discloses a luminaire system comprising: 
a light module with at least one light source ([0081]); 
a first peripheral interface device and a second peripheral interface device ([0073]); 
a first interface configured to receive first signals from the first peripheral interface device using a first protocol ([0109], [0115]: the LIN interface 4223 of the driver 4220 is used for communication between the driver 4220 and the LED array 4230. The LIN interface 4223 is an interface for a LIN bus and/or a LIN protocol. The driver 4220 can obtain the status of the LED array 4230 using the LIN interface 4223 of the driver. In some aspects, the LIN protocol is used, as illustrated. In other aspects, any other bus, protocol, or interface, may be used in place of the LIN interface 4223); 
a second interface configured to send second signals to the second peripheral interface device using a second protocol, wherein the first protocol and the second protocol are different ([0109]: such as SPI protocol); 
a transfer module configured to transfer first data content included in a first input signal received at the first interface and/or first processed data based on said first data content, to the second interface ([0093]-[0095]); and 
a control means configured to control the signaling between the first interface, the transfer module and the second interface such that, when said first input signal is received, a second output signal according to the second protocol is generated at said second interface, said second output signal including said first data content and/or said first processed data ([0093], [0094], [0096]).  

Regarding claim 2, Van Wagoner discloses the luminaire system according to claim 1, wherein: 
the first interface is a first transceiver interface configured to receive and send first signals from and to the first peripheral interface device using the first protocol ([0116]: The LED control 4231 is configured to receive operational values for the LED array 4230 from the driver 4220.); and/or
 the second interface is a second transceiver interface configured to receive and send second signals from and to the second peripheral interface device using the second protocol, 2wherein the transfer module is configured to transfer second data content included in a second input signal received at the second interface and/or second processed data based on said second data content, to the first interface ([0122]: The meter interface 4244 is configured to communicate with the meter 4210. The meter interface 4244 can receive, from the meter 4210, information about line voltage, current, and/or a power factor of the AC mains. The communication between the meter 4210 and the meter interface 4244 of the controller 4240 can be through LIN, SPI, L2C, or any other protocol.), and wherein the control means is configured to control the signaling between the second interface ([0123]: the LIN interface 4245 is configured to allow the controller 4240 to communicate with the driver 4220 and/or the LED array 4230 via the LIN protocol.), the transfer module and the first interface such that, when the second input signal is received, a first output signal according to the first protocol is generated at said first interface, said first output signal including said second data content and/or said second processed data (at least [0093]).  

Regarding claim 3, Van Wagoner discloses the luminaire system according to claim 1, further comprising a luminaire housing containing the light module, wherein the first and second interface, the transfer module and the control means are arranged in the luminaire housing ([0073], [0084]).  

Regarding claim 4, Van Wagoner discloses the luminaire system according to claim 3, wherein the first and/or second peripheral interface device are arranged on the luminaire housing or integrated in the luminaire housing ([0084]).  

Regarding claim 5, Van Wagoner discloses the luminaire system according to claim 1, wherein the first and/or second peripheral interface device are a sensor or a communication device ([0104], [0116]).  

Regarding claim 6, Van Wagoner discloses the luminaire system according to claim 1, wherein the first and/or second peripheral interface device are any one of the following: 
a light sensor, a particle sensor, an image sensor, a camera, a microphone, a radar, a loudspeaker, a wireless communication device, a motion sensor, a display, a voice recorder, a detector of smoke, an antenna configured for receiving and emitting cellular data, a telecommunication device for wired or wireless communication, WiFi circuitry, charger circuitry, a human interface device (HID), a signaling device, a mechanical and/or electrical plug-in device ([0005]).  

Regarding claim 7, Van Wagoner discloses the luminaire system according to claim 1, wherein the first protocol and the second protocol are any one of the following: 
Communication Area Network (CAN), Digital Addressable Lighting Interface (DALI), Universal Asynchronous Receiver- Transmitter (UART), 1-V, I2C, RS485, USB, Ethernet, Local Interconnect Network (LIN), or an analogue communication protocol ([0073]).  

Regarding claim 8, Van Wagoner discloses the luminaire system according to claim 1, wherein the transfer module comprises a storage means configured to store data content included in the first and/or second signals, or processed data derived from said data content ([0054]).  

Regarding claim 9, Van Wagoner discloses the luminaire system according to claim 1, further comprising: 
a driver comprising a driver housing with input connector elements for connection to a power supply and output connector elements for connection to the at least one light source ([0084]); and 
driver circuitry arranged in said driver housing and adapted to perform a driving functionality of the at least one light source ([0085]: The LED driver includes thermal-protection circuitry and tolerates sustained open-circuit and short-circuit events in the LED array.).  

Regarding claim 10, Van Wagoner discloses the luminaire system according to claim 9, wherein the driver circuitry is further configured to perform a driving functionality of the first and/or second peripheral interface device, and wherein the driver housing is further provided with output connector elements for connection to the first and/or second peripheral interface device ([0085]: used in certain street-light applications, outputs a constant current of 0.70 A from input voltages of between 100V and 277V.).  

Regarding claim 11, Van Wagoner discloses the luminaire system according to claim 9, wherein the driver circuitry comprises converter circuitry, preferably voltage-to-current regulating circuitry ([0074]: input and output lines are electronically isolated from one another by an optical connection 2202 in which electronic signals are converted to light signals and the light signals converted back to electronic signals by a light-emitting diode ("LED") and photodiode, respectively.).  

Regarding claim 12, Van Wagoner discloses the luminaire system according to claim 11, wherein the driver circuitry further comprises rectifier circuitry downstream of the converter circuitry ([0076]: FIG. 24 provides a circuit diagram for the internal-power-supply component (2008 in FIG. 20) of the RF-enabled LMU. Input AC power 2402-2403 is rectified and stepped down, by a rectifier and transformer 2404 to produce five-volt internal DC output 2406.).  

Regarding claim 13, Van Wagoner discloses the luminaire system according to claim 9. wherein the first and the second interface are provided in or on the driver housing ([0084]: The LED-based street-light luminaire includes a generally metallic housing; the LED driver may instead be placed within a component of a light fixture other than the luminaire housing).  

Regarding claim 14, Van Wagoner discloses the luminaire system according to claim 9, wherein the transfer module and the control means are provided in the driver housing ([0089]).  

Regarding claim 15, Van Wagoner discloses the luminaire system according to claim 9, wherein the driver housing is provided with at least one first and second control connector element connected to the first and the second interface, respectively ([0093]: interconnected by a capable communications system, and provides communications facilities for transferring data to, and receiving data from; [0074]: input and output lines are electronically isolated from one another by an optical connection 2202 in which electronic signals are converted to light signals and the light signals converted back to electronic signals by a light-emitting diode ("LED") and photodiode, respectively). 

Regarding claim 16, Van Wagoner discloses the luminaire system according to claim 9, wherein the input connector elements and/or the output connector elements and/or the at least one first and second control connector element are any one of the following: 
a connection wire, a connector plug, a connector pin, a connector socket, a terminal block, or any combination thereof ([0073]).  

Regarding claim 17, Van Wagoner discloses the luminaire system according to claim 9, wherein the driver housing is provided with a receiving means configured for receiving at least one pluggable module, such that the at least one pluggable module can be received from outside of the driver housing, wherein the at least one pluggable module comprises at least a portion of the first and/or second interface and/or of the transfer module and/or of the control means ([0073]).  

Regarding claim 18, Van Wagoner discloses the luminaire system according to claim 17, wherein the driver housing is provided with at least one recess for receiving the at least one pluggable module ([0073]). 

Regarding claim 19, Van Wagoner discloses a luminaire system comprising: 
a luminaire housing containing a light module with at least one light source ([0081]);
driver circuitry adapted to perform a driving functionality of the at least one light source ([0085]: The LED driver includes thermal-protection circuitry and tolerates sustained open-circuit and short-circuit events in the LED array.);
a first peripheral interface device and a second peripheral interface device (at least [0073]);
a first interface configured to receive first signals from the first peripheral interface device using a first protocol, said first interface being arranged on the luminaire housing or integrated in the luminaire housing ([0109], [0115]: the LIN interface 4223 of the driver 4220 is used for communication between the driver 4220 and the LED array 4230. The LIN interface 4223 is an interface for a LIN bus and/or a LIN protocol. The driver 4220 can obtain the status of the LED array 4230 using the LIN interface 4223 of the driver. In some aspects, the LIN protocol is used, as illustrated. In other aspects, any other bus, protocol, or interface, may be used in place of the LIN interface 4223);
6a second interface configured to send second signals to the second peripheral interface device using a second protocol, wherein the first protocol and the second protocol are different, said second interface being arranged on the luminaire housing or integrated in the luminaire housing; a transfer module configured to transfer first data content included in a first input signal received at the first interface and/or first processed data based on said first data content, to the second interface ([0109]: such as SPI protocol); and 
a control means configured to control the signaling between the first interface, the transfer module and the second interface such that, when said first input signal is received, a second output signal according to the second protocol is generated at said second interface, said second output signal including said first data content and/or said first processed data; wherein the driver circuitry is further configured to perform a driving functionality of the first and/or second peripheral interface device ([0093], [0094], [0096]).  

Regarding claim 20, Van Wagoner discloses the luminaire system according to claim 19, wherein the first and/or second peripheral interface device are arranged on the luminaire housing or integrated in the luminaire housing, and wherein the first and/or second peripheral interface device are a sensor or a communication device ([0084]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/
Primary Examiner, Art Unit 2844               

8/26/2022